Proceeding pursuant to CPLR article 78 inter alia to review a determination of the respondent board of education which (1) affirmed so much of a determination of respondent Community School Board No. 21, dated March 27, 1974, and made after a hearing, which found petitioner guilty of certain misconduct and (2) suspended her for six months without pay. Determination annulled, on the law, without costs or disbursements, petition granted, charges dismissed and respondents are directed to reinstate petitioner to her classroom duties, with back pay, less the amount of compensation earned in any other employment or occupation and any unemployment benefits she may have received during such period. No findings of fact were presented for review. The charges against petitioner were initiated more than six months after the acts complained of, and the record herein does not contain substantial evidence that the misconduct alleged constituted a crime when committed (see Education Law, § 2590-j, subd 7, par [c]). The determination is, therefore, annulled. Martuscello, Acting P. J., Cohalan, Damiani, Shapiro and Titone, JJ., concur.